DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species C in the reply filed on 2/2/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3, 14, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sugita et al. (US 2016/0254545).
Regarding claim 1, Sugita et al. discloses in Figs 1-2, a battery (ref 10), comprising: an electrolyte ([0041]); and a current collector (ref 30), the current collector (ref 30) imposed between (Fig 2) a first anti-corrosion layer (top ref 32) and a second anti corrosion layer (bottom ref 32), the first anti-corrosion layer and/or the second anti-corrosion layer (refs 32) configured to prevent a corrosion ([0021], [0026], [0028], [0031], [0032]) of the current collector (ref 30) by at least preventing contact (Fig 2) between the current collector (ref 30) and the electrolyte ([0041]).

Regarding claim 2, Sugita et al. discloses all of the claim limitations as set forth above and also discloses the current collector (ref 30) comprises a metal current collector ([0022]).

Regarding claim 3, Sugita et al. discloses all of the claim limitations as set forth above and also discloses the metal current collector (ref 30) is formed from Al ([0022]).

Regarding claim 14, Sugita et al. discloses all of the claim limitations as set forth above and also discloses the electrolyte further includes an additive comprising FEC ([0044]).



Regarding claim 17, Sugita et al. discloses all of the claim limitations as set forth above and also discloses the one or more air stable salts includes LiCF3SO3 ([0045]).

Regarding claim 20, Sugita et al. discloses all of the claim limitations as set forth above and also discloses an electrode (refs 31) coupled with the current collector (ref 30), the first anti corrosion layer and/or the second anti corrosion layer (refs 32) being interposed between (Fig 2) the current collector (ref 30) and the electrode.

Claims 1-3, 14, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tikhonov et al. (US 2012/0121974).
Regarding claim 1, Tikhonov et al. discloses in Figs 1-11, a battery (Abstract, [0075]), comprising: an electrolyte ([0104]-[0105]); and a current collector (ref 10, [0058]), the current collector (ref 10, [0058]) imposed between ([0058], [0118]-[0130]) a first anti-corrosion layer (at top ref 10, [0058], [0118]-[0130]) and a second anti corrosion layer (at bottom ref 10, [0058], [0118]-[0130]), the first anti-corrosion layer and/or the second anti-corrosion layer (at top/bottom ref 10, [0058], [0118]-[0130]) configured to prevent a corrosion ([0058], [0118]-[0130]) of the current collector (ref 10, [0058]) by at least preventing contact ([0058], [0118]-[0130]) between the current collector (ref 10, [0058]) and the electrolyte ([0104]-[0105]).



Regarding claim 3, Tikhonov et al. discloses all of the claim limitations as set forth above and also discloses the metal current collector (ref 10, [0058]) is formed from Al ([0073], [0119]).

Regarding claim 14, Tikhonov et al. discloses all of the claim limitations as set forth above and also discloses the electrolyte further includes an additive comprising LiBOB ([0105]).

Regarding claim 16, Tikhonov et al. discloses all of the claim limitations as set forth above and also discloses the electrolyte includes one or more air stable salts ([0045]).

Regarding claim 17, Tikhonov et al. discloses all of the claim limitations as set forth above and also discloses the one or more air stable salts includes LiTFSI ([0118]).

Regarding claim 20, Tikhonov et al. discloses all of the claim limitations as set forth above and also discloses an electrode ([0148], Fig 3) coupled with the current collector (ref 10, [0058]), the first anti corrosion layer and/or the second anti corrosion layer (at top/bottom ref 10, [0058], [0118]-[0130]) being interposed between (Fig 3) the current collector (ref 3010, [0058]) and the electrode.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 4-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2016/0254545) as applied to claim 1 above, and further in view of Hama et al. (US 2017/0207440).
Regarding claims 4-10 and 18-19, Sugita et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the current collector is further interposed between a first safe layer and a second safe layer, and wherein the first safe layer and/or the second safe layer are configured to respond to a temperature trigger, a voltage trigger, and/or a current trigger, wherein the first safe layer and/or the second safe layer are configured to respond to the temperature trigger, the voltage trigger, and/or the current trigger by at least forming a nonconductive gap that electrically decouples the current collector from an electrode of the battery, wherein the first safe layer and/or the second safe layer expands and/or contracts in response to an increase in temperature, and wherein the nonconductive gap is formed at least by the expansion and/or contraction of the first safe layer and/or the second safe layer, and wherein the first safe layer and/or the second safe layer generate a gas and/or a liquid that vaporizes to form the gas, wherein the nonconductive gap is formed by the gas separating the current collector from the electrode, wherein the nonconductive gap is formed by a decomposition and/or a delamination of the first safe layer and/or the second safe layer, and wherein the first safe layer and/or the second safe layer are 
Hama et al. discloses in Figs 1-5, a battery (Abstract) including a current collector (ref 1a) coated on both sides ([0028]) with a PTC film material and conductive carbon black material (ref 4, [0033], [0047]).  When exposed to a short circuit, the film material (ref 4) is heated and expands and melts to form a gap disconnecting the electrical circuit cutting current with the electrodes of the battery ([0028], [0029], [0032]-[0036]).  This configuration enhances the safety of the battery ([0028]).
Hama et al. and Sugita et al. are analogous since both deal in the same field of endeavor, namely, current collector coatings for batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the material layer disclosed by Hama et al. onto the coated collector of Sugita et al. to enhance the overall safety of the battery.

Claims 4-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tikhonov et al. (US 2012/0121974) as applied to claim 1 above, and further in view of Hama et al. (US 2017/0207440).
Regarding claims 4-10 and 18-19, Tikhonov et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the current collector is further interposed between a first safe layer and a second safe layer, and wherein the first safe layer and/or the second safe layer are configured to respond to a temperature trigger, a voltage trigger, and/or a current trigger, wherein the first safe layer and/or the second safe layer are configured to respond to the temperature trigger, the voltage trigger, and/or the current trigger by at least forming a nonconductive gap that electrically decouples the current collector from an electrode of the battery, wherein the first safe layer and/or the second safe layer expands and/or contracts in response to an increase in temperature, and wherein the nonconductive gap is formed at least by the expansion and/or contraction of the first safe layer and/or the second safe layer, and wherein the first safe layer and/or the second safe layer generate a gas and/or a liquid that vaporizes to form the gas, wherein the nonconductive gap is formed by the gas separating the current collector from the electrode, wherein the nonconductive gap is formed by a decomposition and/or a delamination of the first safe layer and/or the second safe layer, and wherein the first safe layer and/or the second safe layer are configured to respond to the temperature trigger, the voltage trigger, and/or the current trigger by at least forming a high resistance gap that decreases a current flow between the current collector and an electrode of the battery, the first safe layer and/or the second safe layer are formed from a material associated with a positive thermal 
Hama et al. discloses in Figs 1-5, a battery (Abstract) including a current collector (ref 1a) coated on both sides ([0028]) with a PTC film material and conductive carbon black material (ref 4, [0033], [0047]).  When exposed to a short circuit, the film material (ref 4) is heated and expands and melts to form a gap disconnecting the electrical circuit cutting current with the electrodes of the battery ([0028], [0029], [0032]-[0036]).  This configuration enhances the safety of the battery ([0028]).
Hama et al. and Tikhonov et al. are analogous since both deal in the same field of endeavor, namely, current collector coatings for batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the material layer disclosed by Hama et al. onto the coated collector of Tikhonov et al. to enhance the overall safety of the battery.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-19 of U.S. Patent No. 10,923,727. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘727 patent anticipate the instant claims.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Instant dependent claim 11 discloses the anti corrosion layers participate in a sacrificial reaction to inhibit corrosion, within the scope of the structure of the battery of claim 1 from which it depends.
Sugita and Hama along with Fan et al. (US 2016/0149196) are considered to form the combination of prior art references of record closest to the aforementioned limitations of instant dependent claim 11 within the scope of the battery of claim 1.  Sugita and Hama both disclose batteries that have current collectors having surface coatings that enhance the performance of the overall battery structure.  However, they 
Fan et al. discloses in Figs 1-13, a battery (Abstract) including a current collector (Figs 1A-G) coated by a limiter/interrupt layer comprising an inorganic carbonate material ([0154], [0073], ref 6).  While this configuration enhances overall battery safety ([0001], [0011]-[0013], [0154]), it does not explicitly include material participating in a sacrificial reaction thus further enhancing corrosion resistance.   As such, any combination of Sugita, Hama, and Fan would not result in the structural configuration of the aforementioned limitations of the instant claims.  These features would be allowable if amended into instant independent claim 1 and the double patenting rejection was overcome.  Further, claims 12 and 13 are objected to since they depend from claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Ide et al. (US 2009/0191463) discloses in Figs 1-4, a secondary battery ([0001]) including a current collector (ref 11) coated with an anti-corrosion material ([0062]).

Numata et al. (US 2010/0233543) discloses in Figs 1-5, a secondary battery ([0001]) including a current collector coated with an anti-corrosion material ([0083]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725